UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal quarter ended January 31, 2008 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period fromto Commission file number001-33502 STONELEIGH PARTNERS ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Delaware 20-3483933 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20 Marshall Street #104 South Norwalk, CT 06854 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(203) 663-4200 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES[X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non- accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes[X]No [] On March 12, 2008 there were 34,097,500 shares of Common Stock, par value $0.0001 outstanding. 1 Part I: Financial Information Item 1. Financial Statements (Unaudited): Condensed Balance Sheets 3 Condensed Unaudited Statements of Income 4 Condensed Unaudited Statements of Stockholders’ Equity 5 Condensed Unaudited Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative And Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II. Other Information. 18 Item 1A. Risk Factors 18 Item 6. Exhibits 18 Signatures 18 2 PART I - FINANCIAL INFORMATION ITEM 1.
